438 F.2d 527
76 L.R.R.M. (BNA) 2706, 65 Lab.Cas.  P 11,619
Franklin E. TODD, Plaintiff and Appellant,v.NORTHWEST AIRLINES, INC., Appellee.
No. 24050.
United States Court of Appeals, Ninth Circuit.
Feb. 11, 1971.

Arnold Barer (argued), of Wettrick, Toulouse, Lirhus & Hove, Seattle, Wash., for plaintiff-appellant.
W. R. McKelvy (argued), of Skeel, McKelvy, Henke, Evenson & Betts, Seattle, Wash., for appellee.
Before CHAMBERS, MURRAH and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The final order of the district court approving an award of a System Board of Adjustment, impaneled under the Railway Labor Act, is affirmed.  We do it on the basis of the district court's decision, Todd v. Northwest Airlines, Inc., 324 F. Supp. 79.


2
Todd was the junior member of a flight crew and he has been discharged because he 'influenced and encouraged the first pilot and other crew members to fly Flight No. 27 of January 1, 1964, at a time when he had good reason to believe the first pilot should not take out the flight in the interest of public safety.'


3
Todd was the one who 'leaked' word of the first pilot's condition on the critical day.  Another system board disciplined Pilot Rall and co-pilot Lee, but did not order their discharge.  That award was left undisturbed by Northwest Airlines, Inc., v. ALPA, Rall and Lee, 373 F.2d 136 (8th Cir.), cert. den. 389 U.S. 827, 88 S. Ct. 77, 19 L. Ed. 2d 83.


4
Much as we would like to see consistent results here, it is beyond our power to order them.  We cannot say the trial court erred in approving the award of Todd's board.